Title: From James Madison to Edmund Randolph, 21 October 1787
From: Madison, James
To: Randolph, Edmund


My dear friend
New York Ocr. 21. 1787.
I mentioned in a late letter that I had addressed to your care a small box of books for the University. I now inclose the Bill of lading. Inclosed also is a bill of lading for another Box destined for Mr. W. Hay. Will you be so good as to have it handed to him. I paid two dollars for its freight from France to this port, which he may repay to you. The money you remitted by me to Col. Carrington having somewhat exceeded the amount of his demand, the two dollars may the more properly pass into your hands.
I have recd. no letter from you since your halt at the Bolling-Green. We hear that opinions are various in Virginia on the plan of the Convention. I have recd. within a few days a letter from the Chancellor by which I find that he gives it his approbation; and another from the President of Willm. & Mary which, though it does not absolutely reject the Constitution, criticizes it pretty freely. The Newspapers in the middle & Northern States begin to teem with controversial publications. The attacks seem to be principally levelled agst. the organization of the Government, and the omission of the provisions contended for in favor of the Press, & Juries &c. A new Combatant however with considerable address & plausibility, strikes at the foundation. He represents the situation of the U.S. to be such as to render any Govt. improper & impracticable which forms the States into one nation & is to operate directly on the people. Judging from the News papers one wd. suppose that the adversaries were the most numerous & the most in earnest. But there is no other evidence that it is the fact. On the contrary we learn that the Assembly of N. Hamshire which recd. the constitution on the point of their adjournment, were extremely pleased with it. All the information from Massts. denotes a favorable impression there. The Legislature of Connecticut have unanimously recommended the choice of a Convention in that State. And Mr. Baldwin who is just from the spot tells me that from present appearances the opposition will be inconsiderable; that the Assembly if it depended on them would adopt the System almost unanimously; and that the Clergy and all the literary men are exerting themselves in its favor. Rho. Island is divided; The majority being violently agst. it. The temper of this State cannot yet be fully discerned. A strong party is in favor of it. But they will probably be outnumbered if those whose sentiments are not yet known, should take the opposite side. N. Jersey appears to be zealous. Meetings of the people in different counties are declaring their approbation & instructing their representatives. There will probably be a strong opposition in Penna. The other side however continue to be sanguine. Docr. Carroll who came hither lately from Maryland tells me, that the public voice there appears at present to be decidedly in favor of the Constitution. Notwithstanding all these circumstances, I am far from considering the public mind as fully known or finally settled on the subject. They amount only to a strong presumption that the general sentiment in the Eastern & middle States is friendly to the proposed System at this time. Present me respectfully to Mrs. R. and accept the most fervent wishes for your happiness from your Affece. friend
Js. Madison Jr.
